DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Amendment

The receipt of the amendment dated 03 November 2020 of the application 16/322,839, including amendments to the specification, drawings, and claims, is acknowledged.


The amendment to the claims filed on 03 November 2020 does not comply with the requirements of 37 CFR 1.121(c) because cancelled claims 1-7 with the status identifier “(cancelled)” was not included in the listing of the claims.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states, in part: “(c) Claims…. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented”




	
Drawings

The replacement sheet of drawings was received on 03 November 2020.  These drawings are acceptable.


Specification

The amendment filed 03 November 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the projecting portion of the carrier element (indicated as “web 25a” in the amended figures and amended paragraph [0040]) being “arranged eccentrically” was not previously disclosed.  In the original disclosure, the web referred to the conventional web of the HSS spur gear 23, the web being the portion of the gear that spans between the hub and the ring gear portions of the gear (“The web between the hub and the ring gear of the HSS spur gear 23”).  Instead of the web being centered along the width of the gear as is often the form of a gear, the web is arranged off of the center of the width, or “arranged eccentrically”.  In this way, a space is formed within the HSS spur gear 23, the space defined on three sides by the ring gear, the web, and the hub.  No eccentricity of the carrier element 25 was previously described or shown.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not disclose “a carrier element…comprising a circumferential eccentric web”.  The original specification described the web of the HSS spur gear as being “arranged eccentrically”, but the current amendment amends paragraph [0040] (and figure 3) to indicate that it is a portion 25a of the carrier element 25 that is the eccentrically arranged web.  No other part of the specification or the drawings discloses the shown part 25a of the carrier element being eccentric with respect to anything else.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Lines 3-5 of each of claims 8 and 13 are indefinite in claiming “a carrier element…comprising a circumferential eccentric web”.  It is not clear in what way, nor relative to what, the carrier element web is eccentric. If the center of the circular web 25a was eccentric with respect to the rotational center of the HSS spur gear 23, for example, it would not function properly as a support for the HSS spur gear 23.

  Lines 13-15 of claim 8 and lines 14-16 of claim 13 are indefinite in claiming “a space between the interior generator-side circumferential recess proximate to the outer circumference of the HSS spur gear and the web”, because it is not clear what is meant by the space being between the recess and the web, when the recess is itself a space.  For the purpose of this action, this is interpreted as meaning the bearing is arranged in a space within the recess, between the outer 

Claim 13 appears to incorrectly claim two hubs of the HSS spur gear by claiming “having a hub” in line 7 and “having a rotor-side hub” in lines 19-20.


Response to Remarks

The Applicant’s remarks regarding the prior art are persuasive.  No reference nor combination of references was found which teaches a wind turbine transmission including a transmission housing with a rotor side and a generator side, a carrier element connected to the generator side of the housing and including an axially projecting web, and a high-speed spur gear stage including an HSS spur gear having an outer circumference and a generator-side circumferential recess in which the web projects, wherein a bearing is arranged in the recess, between the outer circumference of the HSS spur gear and the web, and the HSS spur gear has a hub configured to engage with a coupling connecting the spur gear with an intermediate-stage sun gear shaft arranged upstream of the high-speed spur gear stage, as required by claims 8 and 13.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659